Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PUMP BODY WITH OIL GUIDE CHANNEL FOR LUBRICATING BETWEEN THE END FACE OF THE INNER RING AND THE CONTACT FACE OF THE FLANGE STRUCTURE.

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 1 recites “or a side wall of the inner ring and inside the flange structure” where this recitation is part of the alternative that is attempting to recite the oil guide channel being in both structures, where the limitation would be clearer if it was rewritten to “or both inside the [[
Claim 12 recites “from outside”, which is recommended to change to “from outside the pump body”, in order to clarify what “outside” is meant (i.e. is it outside the pump body or outside one of the components such as outside of the flange structure).    
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ELIASON (U.S. Patent 4,463,994).
Regarding claim 1, ELIASON discloses:  a pump body (ELIASON discloses that the elements are in a compressor (see Figure 1, Column 3, lines 14-20), where a compressor is considered to operate as a pump since fluid is moved from an inlet to an 
a flange structure (21) ((21) includes a flange structure that has (60) in it); 
a bearing (42, 44, 38), the bearing being provided with an inner ring (42) and an outer ring (38), the inner ring being rotatably disposed on the flange structure (see Figures 1 and 2, Column 3, lines 31-38, which discloses that the inner ring is rotatable by (28) and the inner ring is shown to be disposed on the flange structure, and therefore, meets the claim limitation directed to the inner ring being rotatably disposed on the flange structure), and an end face of the inner ring being abutted against a contact face of the flange structure (see Figure 2, which shows the end face (surface that the leader line of (40) is pointing to in Figure 2) that is abutting against the flange of (21)) ; and 
an oil guide channel (60) provided inside a side wall of the inner ring, or inside the flange structure, or a side wall of the inner ring and inside the flange structure (see Figure 2, which shows that the oil guide channel is inside the flange structure), an outlet of the oil guide channel being positioned between the end face of the inner ring and the contact face of the flange structure (see Figure 2, where the outlet is shown between the end face of the inner ring and the contact face of the flange structure), so as to introduce lubricating oil between the end face of the inner ring and the contact face of the flange structure (see Figure 2, the limitation directed to “so as to introduce lubricating oil between the end face of the inner ring and the contact face of the flange structure” is a functional limitation. The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus.  Since ELIASON is capable of introducing lubricating oil between the end face of the inner ring and the contact face of the flange structure due to the outlet from (60) is at a space that is between the inner ring end face and the contact face of the flange structure, the prior art meets the functional limitation.  Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114)).
Regarding claim 13, ELIASON discloses:  a compressor, comprising the pump body as claimed in claim 1 (Column 3, lines 14-20 that discloses the pump body is part of a compressor, see Figure 1).
Allowable Subject Matter
Claims 2-12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DUFFY (U.S. Patent 8,562,224 B2) discloses an oil guide channel (58, 52) that is located on a flange structure (50), however, fails to disclose the oil guide channel being inside the side wall of the inner ring, where the outlet of the oil guide channel is positioned on the end face of the inner ring.  The oil guide channel in the inner ring (36) has the inlet to this channel and is not an outlet to this oil guide channel.
ITO (Japanese Patent Publication JP 2009-174701 A) discloses oil guide channels (20) (see Figures 10 and 16) in the inner ring (2), however, there is no flange structure disclosed.  Furthermore, SHINJI does not disclose the inner ring being rotatably disposed on the flange structure and an end face of the inner ring being abutted against a contact face of the flange structure, where the oil guide channel having an outlet between the end face of the inner ring and the contact face of the flange structure, so as to introduce lubricating oil between the end face of the inner ring and the contact face of the flange structure.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746